DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/17/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 5-16, 19, and 20
Withdrawn claims: None
Previously cancelled claims: 2-4, 17, and 18
Newly cancelled claims: None
Amended claims: 1
New claims: None
Claims currently under consideration: 1, 5-16, 19, and 20
Currently rejected claims: 1, 5-16, 19, and 20
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigemura et al. (U.S. 8,609,173 B2) in view of Fotos et al. (U.S. 6,214,402 B1).
Regarding claim 1, Shigemura et al. discloses a general process for forming a co-crystallized composition, the process comprising combining a sugar with the sweetener 3-(4-amino-2,2-dioxide-1H-benzo[c][1,2,6]thiadiazin-5-yloxy)-2',2'-dimethyl-N-propylpropanamide to form a co-crystallized composition comprising the sugar and the sweetener (C3, L31-L36; C5, L61 – C6, L2; C9, L52; C11, L19-L23). Shigemura et al. also discloses the presence of a base in the production process (C20, L21-L30).
Shigemura et al. does not explicitly disclose the claimed process steps for forming the co-crystallized composition.
However, Fotos et al. discloses a process for co-crystallizing sucrose with a different sweetener composition (C2, L4-L5) comprising the steps of mixing sugar with water with agitation, heating the sugar composition, adding the sweetener composition (which would form a uniform dispersion due to the agitation), removing the dispersion from the heat, and allowing the dispersion to cool with vigorous agitation to form a co-crystallized composition comprising the sugar and the sweetener (C2, L4-L11; C3, L11 – C4, L3).
It would have been obvious to one having ordinary skill in the art to utilize the co-crystallization method taught in Fotos et al. in forming a crystallized composition according to Shigemura et al. Since Shigemura et al. teaches that “any other suitable method…for preparing a solid composition can also be used to prepare solid mixtures comprising the sweetness enhancer and an optional carrier and/or sweetener” (C11, L19-L23) and indicates that the particles may be in the form of crystals (C9, L52) but does not explicitly disclose a crystallization method for producing such types of particles, a skilled practitioner would be motivated to consult Fotos et al. to determine a suitable co-crystallization process. Since Fotos et a. discloses a co-crystallization process for sugar and an additional sweetener, a skilled practitioner would find the use of the process of Fotos et al. for producing the product of Shigemura et al. to be obvious, which renders the claimed process steps obvious.
As for the addition of sodium hydroxide, MPEP 2144.04 IV C states: “Selection of any order of mixing ingredients is prima facie obvious.” The addition of sodium hydroxide to the sugar solution would thus be obvious.
As for claims 5 and 6, Shigemura et al. discloses the sugar is sucrose (C6, L54-L56).
As for claim 7, Shigemura et al. discloses a method of sweetening a product, the method comprising adding the co-crystallized composition to the product (C6, L57-L62).
As for claim 8, Shigemura et al. discloses the product as being a beverage that is a carbonated soft drink (C8, L48).
As for claim 9, Shigemura et al. discloses the product as being a fluid dairy product that is a non-frozen milk (C7, L34).
As for claim 10, Shigemura et al. discloses the product as being a condiment that is ketchup (C8, L22).
As for claim 11, Shigemura et al. discloses the product as being a baked good that is a bread (C7, L22).
As for claim 12, Shigemura et al. discloses the product as being a frosting (C8, L34).
As for claim 13, Shigemura et al. discloses the product as being a bakery filling (C7, L26), where all bakery fillings would fall within “a high, medium or low solids filling”.
As for claim 14, Shigemura et al. discloses the product as being a chewing gum (C7, L20).
As for claim 15, Shigemura et al. discloses the product as being a table-top sweetener (C8, L44).
As for claim 16, Shigemura et al. discloses a composition comprising the co-crystallized composition formed according to the process (C6, L57-L59).
As for claim 20, Shigemura et al. discloses the sweetener as comprising from 1-5% by weight of the co-crystallized composition (C11, L64 – C12, L9).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigemura et al. (U.S. 8,609,173 B2) in view of Fotos et al. (U.S. 6,214,402 B1) as applied to claim 1, and further in view of Chen et al. (U.S. 4,362,757).
As for claim 19, Shigemura et al. and Fotos et al. disclose the method of claim 1.
The cited prior art does not explicitly disclose sieve-screening the co-crystallized composition.
However, Chen et al. discloses a crystallized sugar product (C2, L3-L4) that is screened to a uniform size (C2, L29-L32).
It would have been obvious to one having ordinary skill in the art to sieve-screen the co-crystallized composition of Shigemura et al. First, Shigemura et al. discloses that the particles may be any of several specific sizes (C9, L56 – C10, L5) but does not specifically teach of method of achieving such narrow size distributions. A skilled practitioner would thus be motivated to consult Chen et al. in order to determine that screening such types of particles may be performed in order to achieve a uniform size (C2, L29-L32). As such, the claimed step of sieve-screening the co-crystallized composition would be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 5-16, and 20 over Shigemura et al. and Fotos et al.; and claim 19 over Shigemura et al., Fotos et al., and Chen et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that there is no apparent reason to introduce a base, since Shigemura et al. teaches the addition of a base in order to increase water solubility of a synthetic sweetener yet co-crystallization processes occur via decreasing the water solubility of compounds (Applicant’s Remarks, p. 5, ¶5 – p. 6, ¶1).
However, Applicant’s argument is unpersuasive in that it improperly attempts to compare water solubilities from two distinct points in the process. The point of producing a solid co-crystalized solid product is to cause the material to crystallize out of solution, resulting in decreased water solubility of the crystallized material. This is not directly related to the amount of material initially dissolved in solution. A skilled practitioner would recognize a potential preference for an increased amount of material initially dissolved in solution in order to increase the yield of the resultant crystallized material. As such, Examiner maintains that the teaching in Shigemura et al. regarding the addition of a base in order to increase the initial water solubility of a synthetic sweetener is not in conflict with the later decrease in water solubility that occurs upon crystallization. Examiner further maintains that adequate motivation is detailed in the primary reference to add a base to the sugar/water mixture.
Applicant then argued that there is no teaching or instruction to introduce a base with the sugar instead of later with the synthetic sweetener (Applicant’s Remarks, p. 6, ¶2). Applicant asserted that the instruction at MPEP 2144.04 should not apply to the present analysis, since it was asserted as applying only to the creation of a simple mixture of non-reacting components, while the presently-claimed method allegedly causes a change in the chemical nature of the other components in the composition (Applicant’s Remarks, p. 6, ¶3 – p. 7, ¶1). Applicant argued that introducing a base to a sugar composition allegedly has an effect on the sugar compounds (Applicant’s Remarks, p. 7, ¶1).
As noted at paragraph 32 of the previous Office Action, the present claims do not require any amount of base to be added or any effect to be achieved. The scope of the claims encompass the addition of an infinitesimal amount of base that would have no appreciable effect on the mixture, and no unexpected effect would occur at such concentrations. Examiner fully 
As related to claim 19, Applicant further argued that Chen et al. does not remedy the alleged deficiencies of Shigemura et al. and Fotos et al. (Applicant’s Remarks, p. 7, ¶4).
Examiner maintains that no such deficiency in the previously-relied on prior art exists and that Chen et al. is adequate for all that is relied on in the present claim rejection.
The rejections of claims 1, 5-16, 19, and 20 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Claims 1, 5-16, 19, and 20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793